PER CURIAM.
We reverse the summary final judgment in favor of Alan Drexler, M.D., upon a holding that a factual basis is a necessary prerequisite to the conclusion that plaintiff’s board-certified surgeon could not testify against a board-certified radiologist regarding the standard of care required during the administration of a diagnostic barium enema. § 768.45(2)(c), Fla.Stat. (1977); see Chenoweth v. Kemp, 396 So.2d 1122 (Fla.1981).
On remand we direct that plaintiff be given an opportunity to establish the qualifications of his expert regarding the administration of the test in question. Chenoweth, 396 So.2d at 1125.
Reversed and remanded with directions.